Citation Nr: 1415787	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  07-37 864A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the left knee, status post arthroscopy.

2.  Entitlement to a rating in excess of 10 percent for the right knee, status post arthroscopy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Michael L. Marcum, General Attorney


INTRODUCTION

The Veteran served on active duty from October 1978 to March 1988.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In June 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In September 2011, the Board issued a decision that, in part, denied the claims of entitlement to a rating in excess of 10 percent for left knee, status post arthroscopy, prior to October 16, 2010 and entitlement to a rating in excess of 10 percent for right knee, status post arthroscopy, prior to October 16, 2010.  The decision also granted a 20 percent rating for left knee, status post arthroscopy, from October 16, 2010 and a 20 percent rating for right knee, status post arthroscopy, from October 16, 2010.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013). 

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the June 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2011, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the September 2011 Board decision that denied the claims of entitlement to a rating in excess of 10 percent for left knee, status post arthroscopy, prior to October 16, 2010, and entitlement to a rating in excess of 10 percent for right knee, status post arthroscopy, prior to October 16, 2010, and that granted a 20 percent rating for left knee, status post arthroscopy, from October 16, 2010 and a 20 percent rating for right knee, status post arthroscopy, from October 16, 2010, is vacated.  The remainder of the September 2011 Board decision remains undisturbed.



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


